Citation Nr: 0735795	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder based on exposure to an herbicide agent, and, if 
so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

In the July 2004 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for hearing loss and 
denied the veteran's claim for service connection for PTSD.  
In the September 2004 decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for vision 
problems.  

In March 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

Also in March 2007, the veteran submitted pertinent evidence 
not yet reviewed by the RO.  He also waived regional office 
consideration of this evidence.  Thus, the Board has 
considered all evidence of record in adjudicating the 
veteran's claims.  See 38 C.F.R. § 20.1304(c) (2007).  

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for an eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in July 1998, the Board denied the 
veteran's claim for service connection for an eye disorder, 
including as the result of herbicide exposure.  

2.  Evidence added to the record since the July 1998 Board 
decision relates to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
an eye disorder, and raises a reasonable possibility of 
substantiating the claim.   

3.  In a decision dated in February 2000, the Board denied 
the veteran's claim for service connection for bilateral 
hearing loss.  

4.  Evidence added to the record since the February 2000 
Board decision relates to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
hearing loss, and raises a reasonable possibility of 
substantiating the claim.

5.  The preponderance of the evidence of record is against a 
finding that the veteran's current hearing loss had its onset 
during service, manifested within one year of separation from 
service, or is otherwise etiologically related to his 
service.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied service 
connection for an eye disorder is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the July 1998 Board decision that 
denied service connection for an eye disorder, including as a 
result of exposure to Agent Orange, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The February 2000 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

4.  Evidence received since the February 2000 Board decision 
that denied service connection for a bilateral hearing loss, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The criteria for service connection for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran's claims for service connection for hearing loss 
and an eye disorder have both been denied by the Board 
previously.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claims may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  

Hearing loss

Service connection for bilateral hearing loss was denied in 
July 1998 and February 2000 Board decisions.  Only the last 
final denial, the February 2000 decision, is of interest as 
to determining whether the veteran's claim for this 
disability is to be reopened.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The February 2000 decision was final on the date 
that of issuance.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1100.  

The bases for the February 2000 denial were that no competent 
medical evidence showing a chronic disease manifested by 
bilateral defective hearing during the veteran's period of 
active military service or within one year of discharge, or 
of a nexus between treatment and diagnosis of this condition 
since service and any incident or event of his military 
service.  

Evidence of record at the time of the February 2000 decision 
included service medical records, audiology test results from 
the Princeton Audiology/Speech Pathology Clinic, and a March 
1999 VA audiological examination.  Pertinent evidence added 
to the record since the February 2000 Board decision includes 
VA outpatient treatment records, copies of service medical 
records, and Social Security Administration (SSA) disability 
records.  The SSA records include a report of a medical 
examination conducted in June 2004, from "G.C.", M.D.

In Dr. C's report, the physician stated "[the veteran] has 
long standing bilateral hearing loss associated with marked 
tinnitus involving each ear.  He sustained injuries to the 
ears during the Vietnam crisis."  Dr. C.'s report is new 
evidence as it was not of record at the time of the February 
2000 Board decision.  It is addresses an unestablished fact 
which was the basis for that denial, the lack of evidence of 
a nexus between the veteran's service and a current hearing 
loss.  Because this evidence was provided by a medical 
professional and because VA must assume evidence is credible 
for the purpose of determining whether to reopen a claim, the 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for a hearing loss 
disability.  For these reasons, his claim for service 
connection of this disorder must be reopened.  

Having reopened the veteran's claim, the Board now addresses 
the merits of that claim, i.e. whether service connection is 
warranted.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records appear complete, and contain no 
evidence of any injury to the veteran's ears.  These records 
do contain an April 1973 separation report of medical 
examination.  This examination report lists audiometer test 
results showing right ear auditory thresholds at 500, 1000, 
2000, and 4000 Hertz of 10, 5, 10, and 0 decibels, 
respectively.  Auditory thresholds for the left ear at 500, 
1000, 2000, and 4000 Hertz were 5, 0, 10, and 0 decibels, 
respectively.  This is not a hearing loss disability as 
defined by VA regulations.  See 38 C.F.R. § 3.385.  

This examination report also shows that the veteran had a 
normal clinical evaluation of the veteran's ears at 
separation from active service.  An associated report of 
medical history contains the veteran's selection that he 
either then had or had previously had ear, nose or throat 
trouble.  In the physician's summary, it was noted that the 
veteran had trouble with nasal breathing but no history of a 
fracture of the nose.  Also on this form, is the veteran's 
endorsement that he did not then have, nor had ever had, 
hearing loss, providing evidence against his own claim.  

The service medical records showing that the veteran did not 
have a hearing loss disability at separation from service and 
his endorsement that never had nor then had a hearing loss 
provides strong evidence against his claim.  

Post service, the first evidence addressing a hearing loss or 
complaints involving the veteran's ears, is a March 1999 VA 
audiology examination report.  That report documents 
audiological testing that shows the veteran to have a 
bilateral hearing loss as defined by regulation.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 10, 20, 20, and 45 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 20, 50 
and 75 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 94 percent both ears.  The 
March 1999 examiner provided a diagnosis of normal to 
moderate high frequency sensorineural hearing loss in the 
right ear and normal to severe precipitous high frequency 
sensorineural hearing loss in the left ear.  

More importantly, the March 1999 examiner, after reviewing 
the veteran's claims file, rendered an opinion as to whether 
the veteran's hearing loss was related to his service.  As a 
report of audiological testing, conducted in March 1988 at 
the Princeton Audiology/Speech Pathology Clinic was already 
associated with the claims file at the time of the March 1999 
examination, the examiner's review necessarily encompassed 
that report.  The March 1999 examiner listed the audiometer 
test results at separation from service and remarked that the 
veteran's current thresholds were much lower than those shown 
on the separation examination report.  She opined that "this 
is certainly due to his aging and further exposure to noise 
and not to what he was exposed to during service in the armed 
forces."  This medical opinion provides highly probative 
evidence against this claim.     

As mentioned above, also of record is the June 2004 report 
from Dr. C., obtained with the SSA disability records.  His 
statement as to the veteran's hearing loss is less an opinion 
than a statement of history, as he stated "[the veteran] 
also has a longstanding bilateral hearing loss associated 
with marked tinnitus involving each ear.  He sustained 
injuries to the ears during the Vietnam crisis", and in his 
summary "[h]e had suffered from bilateral loss of hearing, 
severe blurry vision and tinnitus since service in Vietnam.  
He exhibited moderate bilateral hearing loss."  To the 
extent that these statements constitute a medical opinion, 
the Board has considered the probative value of the 
statements.  To the extent that they are offered as a 
statement of historical fact, the examiner provided no basis 
for a finding that he is a competent fact witness as to 
events during the veteran's service.  Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In this case, very little weight is afforded the June 2004 
statements from Dr. C.  There is no indication that Dr. C 
reviewed any service medical records, or for that matter, 
conducted any audiological testing.  Indeed, Dr. C's 
statements necessarily were based only upon the report by the 
veteran and amount to little more than a recitation of the 
veteran's assertions.  In this regard, contrary to Dr. C.'s 
statements, the service records show no evidence of injury to 
the veteran's ears.  

In contrast, the Board assigns considerable weight to March 
1999 examiner's opinion.  She rendered that opinion after 
examination of the veteran and after a review of his medical 
history including service medical records.  She also provided 
an explanation for the cause of his post-service hearing loss 
as well as reasoning as to why that hearing loss was not 
related to service.  

As the March 1999 VA examiner's opinion is of greater 
probative weight than the June 2004 statement of Dr. C., the 
result of weighing the respective statements provides 
additional evidence against the veteran's claim.  Taken 
together with the service medical records, as explained 
above, and the post-service medical records, indicating a 
hearing loss years after service (providing evidence against 
this claim) the preponderance of the evidence is against a 
finding that the veteran's current hearing loss is 
etiologically related to his service.  Finally, as there is 
no evidence of record of a hearing loss disability within one 
year of separation from service, the presumptive provisions 
for chronic diseases are not for application. 

It is important for the veteran to understand that this 
decision does not suggest that the veteran was not exposed to 
loud noise during service.  This decision only finds that the 
current record clearly supports a finding that the current 
disorder is not associated with service and any noise 
exposure during service many years ago.  The veteran's 
testimony and medical opinion that supports his claim is 
outweighed by service medical records, post-service treatment 
records, and the medical opinion that clearly provides 
evidence against this claim. 

As such, the claim for entitlement to service connection for 
PTSD must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Eye disorder

Service connection for an eye disorder, to include as due to 
exposure to Agent Orange, was denied in July Board decision.  
That decision became final on the date that it was issued.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  

Three factual findings formed the bases for the July 1998 
decision.  First, that although the evidence showed a 
decrease in visual acuity during service, the veteran's 
current eye disorder (anterior optic neuritis) became 
clinically manifested many years after service.  Second, that 
the veteran's eye disability was not a disorder for which 
presumptive service connection has been extended based on 
exposure to herbicide agents.  Third, no competent evidence 
had been submitted to show that his current eye disorder was 
due to disease or injury incurred in or aggravated by 
service, or due to exposure to Agent Orange in service.  

Pertinent Evidence of record at the time of the July 1998 
decision included service medical records, eye treatment 
records from "T.W.", M.D., and letters from "N.M.", M.D.  

Evidence pertinent to the veteran's eye disorder, received 
since the July 1998 decision, includes VA outpatient 
treatment records, SSA disability records, 2003 to 2004 
treatment records and a December 2004 letter from "G.G." 
O.D, 1995 to 2000 treatment records and January 1995 and 
December 1996 letters from "T.M.", M.D.  

In the December 2004 letter, Dr. G. provided a diagnosis of 
ischemic optic neuropathy and stated "I believe [the 
veteran's] condition is chemically induced and probably 
caused by Agent Orange or some other pestiticide (Dioxin) 
agent for the following reasons:".  Dr. G.'s rationale is 
then listed.  

This letter is new evidence.  Although there are other 
medical opinion letters relating the veteran's eye disorder 
to herbicide exposure, this is the first letter from this 
practitioner, and therefore, cannot be considered redundant 
or cumulative of evidence already of record at the time of 
the July 1998 Board decision.  This evidence goes to the 
reason for the last final denial of the veteran's claim.  
Furthermore, the evidence is uncontradicted by medical 
evidence of record and thus has a reasonable possibility of 
substantiating the veteran's claim.  As new and material 
evidence has been submitted with regard to the veteran's 
claim for entitlement to service connection for an eye 
disorder, his claim must be reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless because the Board here makes no determination as to 
whether service connection is warranted for an eye disorder 
and is denying the veteran's claim for service connection for 
hearing loss, thus not reaching these downstream elements.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant on April 7, 2004 and June 15, 
2004 that fully addressed all four notice elements and were 
sent prior to the initial AOJ decisions in this matter.  The 
April 2004 letter addressed the veteran's claim to reopen a 
claim for service connection for an eye disorder and the June 
2004 letter addressed the veteran's claim to reopen a claim 
for service connection for hearing loss.  Both letters 
informed the veteran that he must submit new and material 
evidence to reopen the respective claims; both letters 
provided him with the proper standard for new and material 
evidence.  The April 2004 letter told him the basis of the 
last final denial of his claim for service connection for an 
eye disorder.  The June 2004 letter told him that he must 
submit evidence that his hearing loss was incurred in or 
aggravated by his military service; this effectively told him 
of the basis for the last final denial of his claim for 
service connection for a hearing loss disability.  Each 
letter provided the veteran with notice as to the evidence 
required to substantiate the respective underlying claim and 
notice as to the veteran's and VA's respective duties for 
obtaining evidence.  Each letter asked the veteran to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.

In any event, the Board has reopened both previously denied 
claims.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration (SSA) 
disability records, including treatment records from 
"G.G.", D.O, and the veteran has submitted a letter from 
"G.G.", D.O."  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the veteran's claim for service connection for 
bilateral hearing loss, of record is a March 1999 report of a 
VA audiology examination which includes a competent medical 
opinion addressing the etiology of the veteran's hearing 
loss.  The Board finds that no additional examination or 
opinion is necessary to adjudicate this claim.  

Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has been received, the claim for 
service connection for an eye disorder based on exposure to 
an herbicide agent is reopened; to this extent, the appeal is 
granted.

As new and material evidence has been received, the claim for 
service connection for an bilateral hearing loss is reopened; 
to this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  



REMAND

During the March 2007 Board hearing, the veteran specified 
dates as to alleged inservice stressors he contends caused 
PTSD.  He testified that he was present during mortar attacks 
in August 1971, while assigned to Bravo Company of the 554th 
Engineering Battalion at Bao Loc in the Republic of Vietnam.  
Hearing transcript at pages 23 - 24.  He also testified to 
the effect that he was assigned to operate a 50 caliber gun 
on a truck during January and February of 1972, with Bravo 
Company of the 554th Engineering Battalion, and that this 
entailed firing at the enemy and sustaining enemy fire.  Id. 
at 28 and 18.  

On review of the record, the Board finds what appear to be 
reports from the 554th Engineering Battalion from 1970 to 
1972.  These apparently were submitted by the veteran.  
Absent from the record is evidence that VA made efforts to 
obtain verification of the veteran's claimed stressors of the 
veteran's claimed engagement in combat with the enemy.  On 
remand, such efforts should be made.  

Turning to the veteran's reopened claim for service 
connection for an eye disorder, the Board requires a medical 
examination and medical opinion to resolve the issue of 
whether the veteran suffers from an eye disorder that was 
caused by exposure to an herbicide agent during service.  
Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, the veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  Here, although the record contains some 
evidence of a current disability and a connection to an event 
in service, the Board finds it necessary to obtain a medical 
examination and medical opinion in order to decide this 
claim.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:


1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the veteran for VA 
examination to determine the nature and 
etiology of any current eye disorder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.  The claims 
folder and a copy of this Remand must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any current eye disorder.  The 
examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability) 
that any current eye disorder is the 
result of exposure to herbicide agents 
during service.  For the purpose of this 
opinion it is presumed that the veteran 
was exposed to the herbicide agent 
contained in Agent Orange during service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion.  

3.  Prepare a summary of the veteran's 
identified stressors and a copy of his 
service records documenting his 
assignments, and submit these to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and/or the appropriate 
service department in an attempt to verify 
the veteran's stressors.  Those identified 
stressors are as follows: (i) During the 
period from August 10 through September 10 
1971, Company B of the 554th Engineering 
Battalion sustained mortar attacks at Bao 
Loc in the Republic of Vietnam; and (ii) 
for the period from January 1, 1972 to 
February 29, 1972, the veteran engaged in 
combat with the enemy while assigned to 
operate a weapon on board a vehicle, while 
stationed with Company B of the 554th 
Engineering Batallion in the Republic of 
Vietnam.  

4.  After the above is completed and any 
necessary additional development is 
completed, readjudicate the veteran's 
claims that are the subject of this 
Remand, taking into consideration all 
evidence submitted since the issuance of 
the March 2005 statement of the case (for 
PTSD) and the June 2005 statement of the 
case (eye disorder), respectively.  

If a stressor is confirmed, the RO should 
consider whether a VA examination is 
warranted in order to determine if the 
confirmed stressor (standing alone) is the 
cause of the veteran's PTSD (if any).  

If any disposition remains unfavorable to 
the veteran, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


